Citation Nr: 1512005	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to November 1969.  His awards and decorations include the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless file.  Additional relevant documents are located in the Veterans Benefits Management System (VBMS) paperless file.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c) (2014).  

The issue of entitlement to special monthly at the housebound rate has been raised by the record, and the recent grant of service connection for prostate cancer.  That matter has not been addressed by the RO and is not before the Board.  It is referred to the RO for appropriate action.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, discussion of compliance with VA's duties to notify and assist is not necessary.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU is available on a schedular basis when, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran meets the minimum percentage requirements for consideration of a schedular TDIU.  At the time this appeal was initiated service connection is in effect for right leg below the knee amputation (rated 40 percent disabling); posttraumatic stress disorder (PTSD) (rated 30 percent disabling); a left knee condition associated with his right leg below the knee amputation (rated 10 percent disabling); and a scar of the tibial portion of the right stump (rated 0 percent disabling); the combined rating for all of these service-connected disabilities is 70 percent.  

The Board notes that the Veteran has more recently been granted service connection for prostate cancer and associated erectile dysfunction.  As the claim on appeal was made prior to the effective date of the grant of service connection for prostate cancer, the Board will not take into consideration any occupational impairment resulting from the Veteran's prostate cancer.  Rather, the Board finds that TDIU is warranted even based on the Veteran's other service-connected disabilities alone.  

The record reflects that the Veteran last worked as a forklift operator at a manufacturing company in February 2012.  The job involved climbing up and down from the forklift numerous times in a day and heavy lifting.  The Veteran described at the September 2013 hearing that as his left knee began to hurt, he would put weight on his right leg, causing difficulty with the fit of his prosthesis.  The Veteran voluntarily resigned when he was no longer physically able to do his work.  The Veteran was previously employed as a quality control worker for a glass company, which involved a lot of standing, walking, and lifting.  The Veteran acknowledged at the September 2013 hearing that he was initially hired by the manufacturing company as a supervisor based on his experience at the glass company, but was later transferred to the forklift operator position.  The Veteran's education consists of a GED and one year of training at gunsmith school.  

A July 2011 VA examiner noted that the Veteran was currently employed, but that his employment was in a physical setting, which was becoming more difficult.  She observed that he remained employable in a sedentary setting.  At a July 2011 psychological examination, the Veteran reported that he had missed about 10 days of work in the past year due to being too tired after having nightmares the night before and that he generally felt tired at work.  The examiner opined that he was able to continue working from a psychological perspective.  At an April 2012 VA appointment, the Veteran reported left knee pain that is worse going up and down stairs and that the left knee gives way on stairs.  The provider observed that he had "very, very marked medial joint line tenderness" and gave an assessment of early degenerative joint disease.  

At the September 2013 hearing the Veteran described that he has pain, limited motion, and cracking in his left knee.  He reported that his left knee will give way if he doesn't wear a brace and hold onto a railing while climbing stairs.  He reported that his right leg was better since he stopped working, but that while working at a physical job he had problems, including that the pressure he had to put on his right leg would cause the bottom of his stump sock to become red.  The Veteran is also service-connected for PTSD, and he reported that his worst PTSD symptoms are sleeping problems and nightmares.  He has also reported difficulty with his short-term memory.  

Evidence of record shows that the Veteran was found to be disabled by the Social Security Administration (SSA) as of February 2012.  Although an SSA decision is not controlling on the Board, it is pertinent, and, in this case, supports the Board's decision.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Furthermore, although SSA also considered non-service-connected conditions, such as arthritis of the hands, the fact that the Veteran also has non-service connected disabilities that impact his ability to work does not prevent the Board from finding that his service-connected disabilities alone are severe enough to prevent substantially gainful employment.  See 38 C.F.R. § 4.16.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities limit him to only sedentary work.  Although the Veteran has had some improvement since he stopped working, his descriptions of the symptoms he was experiencing while working and the July 2011 examiner's observation that physical work was getting more difficult but sedentary work was still possible place the evidence at least in equipoise as to whether non-sedentary work is possible given the impairment caused by his service-connected disabilities.  Although the Veteran has some supervisory experience, as mentioned above, given that this experience is limited to labor-intensive fields and the Veteran's limited education, his ability to obtain substantially gainful sedentary employment is doubtful.  Therefore, considering the Veteran's education and occupational experience along with the significant occupational impairment caused by his service-connected disabilities, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations.  Resolving this doubt in favor of the Veteran, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


